DETAILED ACTION
                                                                Priority
1.     Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) — (d), which papers have been placed of record in the file. Oath/Declaration
Oath/Declaration
2.	Oath and declaration filed on 8/21/2020 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 8/21/2020 and 6/4/2021 have all been considered and made of record (note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Neal et al (2017/0027437 A1) in view of Jennings et al (2009/0254302 A1).
Regarding claim 20, Neal et al discloses (refer to figures 1A- 1C) an ophthalmic device (1) comprising: a two-dimensional image acquisition unit (214) (paragraph 0111) configured to photograph the front of an eye to be examined with a color camera to acquire a two-dimensional image; and a display control unit (7) configured to display the three-dimensional image colored with colors indicated by the two-dimensional image on a display unit (paragraph 0056). 
Neal et al discloses all of the claimed limitations except a three-dimensional image acquisition unit configured to acquire a three- dimensional image of the eye to be examined by optical coherence tomography.
 Jennings et al discloses a three-dimensional image acquisition unit configured to acquire a three- dimensional image of the eye to be examined by optical coherence tomography (paragraph 0016).
 It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide with a three-dimensional image acquisition unit configured to acquire a three- dimensional image of the eye to be examined in to the Neal an ophthalmic device for the purpose of a technical advantage image is generated from samples that correspond to points of intersection for integer multiples of a sample time distance as taught by Jennings et al (paragraph 0005).
 

 


 
Allowable Subject Matter
5.    Claims 1-19 are allowed.
6.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 ,which include, an ophthalmic device having  a correspondence definition data generation unit configured to generate correspondence definition data in which the position of a predetermined site of the eye to be examined in the three-dimensional image when the predetermined site is photographed as the three-dimensional image is associated with the position of the predetermined site in the two-dimensional image when the predetermined site is photographed as the two-dimensional image.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/17/2022